Fourth Court of Appeals
                                   San Antonio, Texas
                                          May 24, 2019

                                      No. 04-19-00301-CV

    Armando MONTELONGO, Jr., Real Estate Training International, LLC, Performance
                Advantage Group, Inc., and License Branding, LLC,
                                   Appellants

                                                v.

                                    Cecil G. ABREA, et al.,
                                           Appellees

                  From the 408th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018-CI-13094
                         Honorable Karen H. Pozza, Judge Presiding

                                         ORDER
         This is an accelerated appeal. Appellants’ brief is due June 3, 2019. Appellants have
filed an unopposed motion for extension of time asking for an additional twenty days in which to
file their brief. We GRANT appellants’ motion and ORDER appellants to file their brief in this
court on or before June 24, 2019.

       We order the clerk of this court to serve a copy of this order on all counsel.


                                                     _________________________________
                                                     Beth Watkins, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of May, 2019.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court